COURT OF APPEALS
CATHERINE STONE                    FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                      CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELINI                          300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                   SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                    WWW.4THCOA.COURTS.STATE.TX.US                           TELEPHONE
REBECA C. MARTINEZ                                                                         (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                      FACSIMILE NO.
  JUSTICES                                                                               (210) 335-2762


                                             July 2, 2014

          Barry L. Efron                                    Michael Murphy
          Attorney At Law                                   Solicitor General Division
          10010 San Pedro Avenue, Suite 660                 P.O. Box 12548
          San Antonio, TX 78216-3847                        Austin, TX 78711
          * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

          Deanna L. Whitley                                 Shellie Reyes
          The Whitley Law Firm, P.C.                        The Whitley Law Firm, P.C.
          206 East Locust Street                            206 West Locust Street
          San Antonio, TX 78212                             San Antonio, TX 78212
          * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

          Judith K. Wemmert                                 William T. Deane
          Attorney At Law                                   General Litigation Division
          8610 Broadway, Suite 220                          P.O. Box 12548, Capitol Station
          San Antonio, TX 78217                             Austin, TX 78711-2548
          * DELIVERED VIA E-MAIL *                          * DELIVERED VIA E-MAIL *

          RE:    Court of Appeals Number: 04-14-00364-CV
                 Trial Court Case Number:      2014-CI-02421
                 Style: In the Matter of the Marriage of A.L.F.L. and K.L.L., and In the
                 Interest of K.A.F.L., A Child


                  Enclosed please find the order which the Honorable Court of Appeals has
          issued in reference to the above styled and numbered cause.

                 If you should have any questions, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK

                                                                _____________________________
                                                                Elizabeth Montoya
                                                                Deputy Clerk, Ext. 53857

          cc: Judith A. Stewart (DELIVERED VIA E-MAIL)
          Donna Kay McKinney (DELIVERED VIA E-MAIL)
                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 2, 2014

                                      No. 04-14-00364-CV

    IN THE MATTER OF THE MARRIAGE OF A.L.F.L. AND K.L.L., AND IN THE
                     INTEREST OF K.A.F.L., A CHILD,

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-02421
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                         ORDER
        This is an accelerated appeal. Appellee has filed a motion to dismiss the appeal,
contending we lack jurisdiction over this appeal because the trial court granted appellee’s motion
to strike appellant, The State of Texas, as a party to the underlying suit. Appellant responded,
contending it was a party at the time it filed the notice of appeal because it filed an amended plea
in intervention before it filed its notice of appeal. We have reviewed appellee’s motion and
appellant’s response. Based on our review, we ORDER appellee’s motion to dismiss carried
with the appeal.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court